PROMISSORY NOTE




$300,000
September 21, 2006

 
FOR VALUE RECEIVED, the undersigned, GWIN, Inc., a Delaware corporation (the
“Company”), promises to pay to CSI Business Finance, Inc., a Florida corporation
(“Lender” and together with the Company, the “Parties” and each a “Party”), the
principal sum of Three Hundred Thousand Dollars ($300,000) plus interest
pursuant to the following terms:
 
1.  Maturity. The face amount of this Promissory Note (this “Note”) plus any and
all interest accrued hereon shall become payable and due on June 30, 2007 (the
“Maturity Date”) .
 
2.  Interest. Interest shall accrue on the outstanding principal balance hereof
at a rate equal to one and one half percent (1.5%) per month. Interest shall be
(a) calculated on the basis of a 365-day year and the actual number of days
elapsed, to the extent permitted by applicable law and (b) paid monthly in cash,
commencing on October 1, 2006 on the first business day of each consecutive
calendar month thereafter until the Maturity Date (and on the Maturity Date) to
Lender at 109 North Post Oak Lane, Suite 422, Houston, Texas 77024 or at another
address as Lender shall specify in writing.
 
3.  Security Agreements. This Note is secured by a Pledge and Escrow Agreement
(the “Pledge Agreement”), of even date herewith, by and among the Company,
Lender and the Escrow Agent; an Insider Pledge and Escrow Agreement (“Insider
Pledge Agreement”), of even date herewith, by and among the Company, Lender,
Wayne Allyn Root and the Escrow Agent; a Security Agreement (the “Security
Agreement”), of even date herewith, by and between the Company and Lender; and a
Subsidiary Security Agreement (the “Subsidiary Security Agreement”) by and
between Lender and Global SportsEDGE, Inc., a wholly-owned subsidiary of the
Company.
 
4.  Methods of Payment. This Note may be voluntarily prepaid, without penalty or
premium, in whole or in part, at any time and from time to time. Any prepayment
must include all accrued interest on the principal being paid through the date
of prepayment.
 
5.  Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.
 
6.  Costs, Indemnities and Expenses. In the event of default as described
herein, the Company agrees to pay all reasonable fees and costs incurred by
Lender in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.
 

--------------------------------------------------------------------------------


 
7.  Events of Default. Upon an Event of Default (as defined below), the entire
principal balance and accrued interest outstanding under this Note, and all
other obligations of the Company under this Note, shall be immediately due and
payable without any action on the part of Lender, and Lender shall be entitled
to seek and institute any and all remedies available to it. No remedy conferred
under this Note upon Lender is intended to be exclusive of any other remedy
available to Lender, pursuant to the terms of this Note or otherwise. No single
or partial exercise by Lender of any right, power or remedy hereunder shall
preclude any other or further exercise thereof. The failure of Lender to
exercise any right or remedy under this Note or otherwise, or delay in
exercising such right or remedy, shall not operate as a waiver thereof. An
“Event of Default” shall be deemed to have occurred upon the occurrence of any
of the following: (i) the Company should fail for any reason or for no reason to
make payment of the outstanding principal balance plus accrued interest pursuant
to this Note within the time prescribed herein; or (ii) the Company fails to
satisfy any other obligation or requirement of the Company under this Note
(except as may be covered by Section 7(i) herein) or other Transaction Document
(as such term is defined in the Loan Agreement), or otherwise commit any breach
or default of any provision of this Note or other Transaction Document which is
not cured within the time prescribed; or (iii) any proceedings under any
bankruptcy laws of the United States of America or under any insolvency, not
disclosed to Lender, reorganization, receivership, readjustment of debt,
dissolution, liquidation or any similar law or statute of any jurisdiction now
or hereinafter in effect (whether in law or at equity) is filed by or against
the Company or for all or any part of its property; or (iv) the Company’s common
stock shall cease to be quoted for trading or listing on either the Nasdaq OTC
Bulletin Board or if then listed on Nasdaq Capital Market, New York Stock
Exchange, American Stock Exchange or the Nasdaq National Market (each, a
“Subsequent Market”) shall cease to be quoted for trading or listing on such
Subsequent Market and shall not again be quoted or listed for trading thereon
within five (5) trading days of such delisting; or (v) except as disclosed in
Item 3.4 of the Disclosure Schedule to the Loan Agreement, the Company or any
subsidiary of the Company shall default in any of its obligations under any
other note, debenture, or any mortgage, credit agreement or other facility
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
agreement of the Company or any subsidiary of the Company in an amount exceeding
One Hundred Thousand Dollars ($100,000), whether such indebtedness now exists or
shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable.
 
8.  Maximum Interest Rate. In no event shall any agreed to or actual interest
charged, reserved or taken by Lender as consideration for this Note exceed the
limits imposed by the laws of the State of Delaware. In the event that the
interest provisions of this Note shall result at any time or for any reason in
an effective rate of interest that exceeds the maximum interest rate permitted
by applicable law, then without further agreement or notice the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
Lender in excess of those lawfully collectible as interest shall be applied
against the principal of this Note immediately upon Lender’s receipt thereof,
with the same force and effect as though the Company had specifically designated
such extra sums to be so applied to principal and Lender had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.
 
2

--------------------------------------------------------------------------------


 
9.  Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to Lender, including, without limitation, the face amount
of this Note, plus accrued but unpaid interest, the indebtedness evidenced
hereby shall be deemed canceled and paid in full. Except as otherwise required
by law or by the provisions of this Note, payments received by Lender hereunder
shall be applied first against expenses and indemnities, next against interest
accrued on this Note, and next in reduction of the outstanding principal balance
of this Note.
 
10.  Severability. If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect. Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.
 
11.  Amendment and Waiver. This Note may be amended, or any provision of this
Note may be waived, provided that any such amendment or waiver will be binding
on a party hereto only if such amendment or waiver is set forth in a writing
executed by the parties hereto. The waiver by any such party hereto of a breach
of any provision of this Note shall not operate or be construed as a waiver of
any other breach.
 
12.  Successors. Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.
 
13.  Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company. Lender may assign this Note as long as such assignment
complies with the Securities Act of 1933, as amended.
 
14.  No Strict Construction. The language used in this Note will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
15.  Further Assurances. Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.
 
16.  Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
3

--------------------------------------------------------------------------------


 
If to the Company:
GWIN, Inc.
 
5052 South Jones Boulevard
 
Suite 100
 
Las Vegas, Nevada 89118
 
Attention:  Douglas R. Miller
 
Telephone: (702) 967-6000
 
Facsimile: (702) 967-6002
   
With a copy to:
Kirkpatrick & Lockhart Nicholson Graham LLP
 
201 South Biscayne Blvd. - Suite 2000
 
Miami, FL 33131-2399
 
Attention: Clayton E. Parker, Esq.
 
Telephone: (305) 539-3300
 
Facsimile: (305) 358-7095
   
If to Lender:
CSI Business Finance, Inc.
 
109 North Post Oak Lane
 
Suite 422
 
Houston, TX 77024
 
Attention:  Timothy J. Connolly
 
Telephone: (713) 621-2737
 
Facsimile: (713) 586-6678
   



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) business days prior to the effectiveness of such
change. Written confirmation of receipt (a) given by the recipient of such
notice, consent, waiver or other communication, (b) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (c) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (a), (b) or (c) above, respectively.
 
17.  Remedies, Other Obligations, Breaches and Injunctive Relief. Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to Lender under this Note, at law or in equity (including a
decree of specific performance and/or other injunctive relief), no remedy of
Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit Lender’s
right to pursue actual damages for any failure by the Company to comply with the
terms of this Note. Every right and remedy of Lender under any document executed
in connection with this transaction may be exercised from time to time and as
often as may be deemed expedient by Lender. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to Lender
and that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach,
Lender shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, and specific performance without the
necessity of showing economic loss and without any bond or other security being
required.
 
4

--------------------------------------------------------------------------------


 
18.  Governing Law; Jurisdiction. The interpretation and construction of this
Agreement, and all matters relating hereto, shall be governed by the laws of the
State of Delaware without giving effect to the principles of conflicts of laws
thereof. Each of the parties hereto consents to the jurisdiction of the federal
and state courts of the State of Texas in any such action or proceeding and
waives any objection to venue laid therein.
 
19.  No Inconsistent Agreements. Neither of the parties hereto will hereafter
enter into any agreement which is inconsistent with the rights granted to the
parties in this Note.
 
20.  Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.
 
21.  Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR LENDER TO LOAN TO THE
COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS NOTE AND/OR ANY AND ALL
OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.
 
22.  Entire Agreement. This Note (including the recitals hereto) sets forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.
 
23.  Opportunity to Hire Counsel; Role of Kirkpatrick & Lockhart Nicholson
Graham LLP. Lender acknowledges that they have been advised and have been given
an opportunity to hire counsel with respect to this Agreement and the
transactions contemplated hereby. Lender further acknowledges that the law firm
of Kirkpatrick & Lockhart Nicholson Graham LLP has solely represented the
Company in connection with this Agreement and the transactions contemplated
hereby and no other person.
 
[Signature Page To Follow]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Note is executed by the undersigned as of the date
hereof.
 

 
GWIN, INC.
     
By: /s/ Wayne Allyn Root            
 
Name: Wayne Allyn Root
 
Title: Chief Executive Officer

 
6

--------------------------------------------------------------------------------



